DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	Applicant’s information disclosure statement of 9/18/19 and 3/18/21 has been received and made of record.  Note the acknowledged PTO-1449 forms enclosed herewith.  
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “25a”, “25b” in Fig. 2D and “35” in Figs. 1 and 4.  
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	The disclosure is objected to because of the following informalities: page 16, line 9, recites “manufacturing arrangement 2”; however, “2” was previously used to designate the “hot pin perforator”, see page 16, lines 2, for example; and “11”, “12”, “13”, “14” and “15” should be identified as steps in the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 1, 2, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0161586 (hereinafter “Cree et al.”).
10.	As regards claim 1, Cree et al., discloses apertured material for use in absorbent articles, such as a wound dressing (see Title and para. [0019]) and method of making the same.  More specifically, Cree et al. discloses a method manufacturing a wound dressing having a substrate (14, see para. [0019] and Fig. 5) comprising providing a sacrificial layer of material (shielding material 26) adapted to be perforated by the heated pins (see Fig. 5, which shows the heating pins are capable of perforating the shielding material); perforating the sacrificial layer with the heated pins (see Fig. 5, which shows layer 26 being perforated and the pins extending into 14 and 24 to form apertures 18 and para. [0023- 0026]); making holes in the substrate (14) with the heated pins of the hot pin perforator (see Figs. 5-7, para. [0023]).
11.	As regards claim 2, Cree et al. discloses the method according to claim 1, wherein said hot pin perforator is arranged so that the heated pins perforate the sacrificial layer (26) before reaching a proximal surface of the substrate in order to remove residues on the heated pins before they are brought in contact with the substrate (the Office contends that since layer 26 is a nonwoven polypropylene, see para. [0022], lines 14-17, it will perform as Applicants’ disclosed nonwoven polypropylene and remove residue from the pins, see Applicants specification page 6, lines 1-4). 
12.	As regards claim 3, Cree et al. discloses the method according to claim 1, wherein the step of providing the sacrificial layer (constituted by 26) of material comprises positioning the sacrificial layer of material between said hot pin perforator and the substrate (see Fig. 5).
13.	As regards claim 6, Cree et al. discloses the method according to claim 1 , wherein the sacrificial layer comprises a material selected from the group consisting of a plastic film, a thin paper material, and a nonwoven material (see para. [0022], lines 14-17 which discloses nonwoven material).

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claim(s) 1-4, 6-8, 11, 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/061228 A1 (hereinafter “Cotton”) in view of U.S. Patent No. 5,810,756 (hereinafter “Monteclavo”).
19.	As regards claim 1, Cotton discloses perforation of laminated materials, laminate comprising a perforated layer of hydrophobic gel and an imperforate substrate, wound dressing that substantially discloses Applicants’ invention.  More specifically, Cotton discloses a method for manufacturing a wound dressing (constituted by laminate 1/wound dressing 20) having a substrate (constituted by carrier 3), said method comprising: providing a pin perforator (constituted by roller 12) having an array of pins (13); providing a sacrificial layer of material (constituted by protector 6) adapted to be perforated by the pins; perforating the sacrificial layer with pins and making holes in the substrate with the pins of said pin perforator (all of layers 2, 3, 4 and 6 may be perforated, see Fig. 1).
20.	While Cotton fails to teach the pin perforator comprises heated pins, Cotton discloses at page 12, lines 2-8, that the means for creating holes (8) in laminate (1) is due to the high frequency mechanical vibrations produced by sonotrode (14) which generates high levels of friction at the points where material of the laminate is compressed, causing heating of the laminate at these points. The material of the laminate (1) melts at those points where such heating occurs, allowing perforating elements (13) to pass through laminate (1), thereby forming perforations (8). 
21.	Monteclavo, however, in its disclosure of an analogous method of manufacturing a medical device, teaches it is known to manufacture a medical device (constituted by tape 12) comprising a substrate (constituted by backing layer 14) having openings (20) created by needles (30) heated to an elevated temperature prior to contacting with tape (12). The heated needles (30, heated to around 150 to 300 degrees C) help to prevent the openings (20) from sealing shut unintentionally after the needles (30) are withdrawn (see col. 5, lines 39-50).
22.	Because both Cotton and Monteclavo teach methods for perforating a medical device, it would have would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have substituted one method of creating holes for the other in order to achieve the predictable result of creating holes in a medical device and to prevent the openings from sealing shut after withdrawal of the heated needles or pins. Thus, the use of heated needles will allow the silicone gel, which as an extremely high melting point (well above 150-300 degrees C) to not melt but to remold around the heating pins and allow the holes to remain intact, in a manner similar to that when a sonotrobe (ultrasonic welding) is used. 
23.	As regards claim 2, modified Cotton discloses the method according to claim 1, wherein said hot pin perforator is arranged so that the heated pins perforate the sacrificial layer (protective sheet 6) before reaching a proximal surface of the substrate in order to remove residues on the heated pins before they are brought in contact with the substrate (as can be seen by Fig. 3, pins 13 are in contact with the protective sheet, see page 7, lines 18-20, in the perforating operation, the perforating elements contact the protective sheet; once modified to be heated pins, they will perforate the protective sheet 6 before reaching a proximal surface of the substrate and non-perforated protective layer will remove residue on the heated pins during perforation thereofr before they are brought in contact with the substrate). 
24.	As regards claim 3, modified Cotton discloses the method according to claim 1, wherein the step of providing the sacrificial layer (constituted by protective layer 6) of material comprises positioning the sacrificial layer of material between said hot pin perforator and the substrate (once modified to have heated pins, as can be seen from Figs. 1-3, the sacrificial layer (protective layer 6, which is in contact with the heating pins) will be positioned between the hot pin perforator and the substrate.
25.	As regards claim 4, the method according to claim 1, further comprising: applying an adhesive layer (silicone gel) onto a surface of the substrate.  While Cotton does not disclose the adhesive is applied on the perforated surface of the substrate.  Absent a critical teaching and/or a showing of unexpected results of providing the adhesive on the perforated substrate vs. a non-perforated substrate, the Office contends that it would have been an obvious design choice to have applied the adhesive on the substrate prior to perforating the substrate or after perforating the substrate so long as the adhesive is applied on the substrate and the openings are not covered by the adhesive in order to allow the substrate the ability to allow the skin to breathe.
26.	As regards claim 6, modified Cotton discloses the method according to claim 1 , wherein the sacrificial layer comprises a material selected from the group consisting of a plastic film, a thin paper material, and a nonwoven material (see page 6, lines 21-22 and  page 11, line 6).
27.	As regards claim 7, modified Cotton discloses the method according to claim 1, except wherein the heated pins have a temperature at or above the melting point temperature of the substrate but does disclose softening the laminate for pin penetration (see  page 2, lines 6-8 of Cotton).
28.	Monteclavo, however, teaches heating the needles to between 150 degrees C and 300 degrees C, to allow the needles to penetrate the tape and remain open and to also permanently deform the backing layer (13), thus the backing layer’s melting point is  lower than that of the needles (see col. 5, lines 39-60).  As such, it would have been obvious to one having ordinary skill in the art to have modified Cotton so as to provide heated pins at a temperature higher than the substrate in order to permanently deform the substrate with holes.
29.	As regards claim 8, modified Cotton discloses the method according to claim 1, wherein the step of making holes in the substrate, comprises making through holes in the substrate (see holes 8 in laminate 1).
30.	As regards claim 11, modified Cotton discloses the method according to claim 1, except wherein the array of heated pins has a pin density in the range of 3-10 pins per cm2.  However, the pins provide perforations in the laminate in an amount between 1 and 100, between 1 and 50 or between 1 and 20 perforations/cm2. 
31.	It has been held that “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In the instant application, the claimed range 3-10 pins per cm2 lies within the disclosed range of between 1 and 20 perforations/cm2.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided the pins within Applicant’s claimed range of 3-10 pins per cm2 in order to provide the desired amount of perforations in the laminate which will allow the user’s skin to breathe.
32.	As regards claim 13, modified Cotton discloses method according to claim 1, wherein the substrate comprises an absorbent nonwoven material (note page 6, lines 24-27 which discloses  materials with open surface structures that allow the silicone gel to penetrate, thereby being absorbent).
33.	As regards claim 14, modified Cotton discloses the method according to claim 1, wherein the hot pin perforator includes a roller (12) having a plurality of heated pins mounted on an outer surface thereof (note the pins 13 which extend around the outer surface of the roller).
34.	As regards claim 15, modified Cotton discloses the method according to claim 1,  further comprising: providing a supporting surface (constituted by sonotrobe 14) for the substrate on the opposite sides of the sacrificial layer and the substrate relative to the hot pin perforator (see Figs. 2 and 4, such that the hot pin perforator and the supporting surface form a gap through which the substrate and the sacrificial layer passes (the gap is clearly shown in Fig. 3 and is the space between the sonotrode and the pins 13).  
35.	Monteclavo et al., however, teaches a supporting surface, such as a roll (64, see Fig. 5 of Monteclavo et al. to hold tape (12) against the pressure applied by the pins to ensure penetration of the pins through the tape, see col. 6, lines 44-48)
36.	In view of the teaching of Monteclavo et al., to include heated pins, it would also have been obvious to having ordinary skill in the art before the effective time of filing the present invention to have substituted the sonotrode for a supporting surface, such as a roll, to hold the laminate (1) of Cotton against pressure by the applied by the pins to ensure penetration of the pins through the laminate. 
37.	As regards claim 17, modified Cotton discloses a wound dressing (20) having a substrate (carrier 3), wherein said wound dressing is manufactured by the method according to claim 1 (see the abstract which discloses the perforated laminate may be utilized in a wound dressing). 
38.	As regards claim 18,  modified Cotton discloses the dressing according to claim 17, except wherein the substrate has an open surface area in the range of 0.1-20%.  Instead Cotton discloses at page 6, lines 8-10 that the perforations typically account for more than 5%, and up to 75 %, or up to 50%, or up to 25% of the area of the laminate.
39.	It has been held that “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In the instant application, the claimed range of 0.1 to 20 lies within Cotton’s range of up to 25%.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided Cotton’s laminate/wound dressing with within Applicant’s claimed range in order to ensure the laminate/wound dressing is breathable.
40.	As regards claim 19, modified Cotton disclose the wound dressing according to claim 17, wherein the substrate comprises an absorbent material (note page 6, lines 24-27 which discloses materials with open surface structures that allow the silicone gel to penetrate, thereby being absorbent).
41.	As regards claim 20, modified Cotton discloses the wound dressing according to claim 19, wherein the absorbent material is selected from the group consisting of a polymeric foam, non- woven material, fibrous material, gel forming fibers, hydrogel, a matrix containing hydrocolloids, woven fibers, and knitted fibers (note the disclosure of non-woven textiles at page 6, lines 24-27).

42.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotton in view of Montecalvo as applied to claim 1 above, and in further view of U.S. Patent No. 5,965,154 (hereinafter “Haralambopoulos”).
43.	As regards claim 5, modified Cotton discloses the method according to claim 1, further comprising applying a backing layer (note protective layer 6) onto a distal surface of the substrate, wherein the backing layer comprises a material (protective sheet 5 is constructed from polyethylene, see page 11, lines 16-17). Cotton fails to teach the polyethylene is liquid impervious.  
44.	However, Haralambopoulos in its disclosure of an analogous wound dressing  teaches it is known to construct wound dressings (discloses at col. 5, lines 44-67 the materials disclosed therein are for use with wound dressings) from occlusive polyethylene (see col. 6, lines 18-24).  Applicant is reminded that the selection of a known material based upon its suitability for the intended use is obvious. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
45.	As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have selected a waterproof (occlusive) polyethylene material for the protector layer of Cotton in order to prevent contaminants from reaching the silicone gel layer during the perforation process.

46.	Claim(s) 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cotton in view of Monteclavo as applied to claim 1 above, and in further view of U.S. Patent No. 6,051,747 (“Lindqvist et al.”).
47.	As regards claim 9, method according to claim 1, except wherein the step of making holes in the substrate, comprises making blind holes in the substrate.  However, Lindqvist et al. in an analogous wound dressing (1, see Figs. 1 and 1a and 3) teaches it is known to provide a substrate (foam layer 2) with a pattern of holes (6).  The holes may be blind holes extending to a depth in the foam  (see col. 4 , lines 56-60).  The holes depending upon the size and density of the hole pattern allows the absorption rate of and flexibility the dressing to be varied (col. 4, lines 63-65).
48.	In view of Lindqvist et al., it would have been obvious to one having ordinary skill in the art to have provided the substrate (carrier layer) of modified Cotton with blind holes in order to vary the absorption rate and flexibility of the dressing.
49.	As regards claim 10, modified Cotton teaches the method according to claim 9, except wherein the step of making blind holes in the substrate comprises making blind holes having a depth in the range of 0.2 mm-6.0 mm.  The Office contends that the general concept of providing blind holes having a certain depth range falls within the realm of common knowledge as optimization of a results effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
50.	As such, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to have selected a depth of the blind holes to be within Applicant’s claimed range depending upon the desired flexibility and absorption rate. 
51.	As regards claim 12, modified Cotton discloses the method according to claim 1, except wherein the substrate comprises an absorbent foam. As can be read from page 6, lines 24-27, the preferred materials for the carrier layer are materials with an open or irregular surface structure, into which the material of the gel layer may penetrate.
52.	Lindqvist et al. in an analogous wound dressing (see Figs. 1 and 1a) teaches it is known to construct a substrate from absorbent foam (open cell foam 2) into which a gel (3) may penetrate for allowing the substrate to function as both an absorbent and gel carrier (see col. 3, lines 29-30).  Applicant is reminded that the selection of a known material based upon its suitability for the intended use is obvious. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
53.	In view of Lindqvist et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have selected and absorbent foam as the material for the carrier in order to allow carrier to function as an absorbent and a gel carrier. 

54.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotton in view of Monteclavo et al. as applied to claim 15 above, and in further view of U.S. Patent Application Publication 2004/0161586 (hereinafter “Cree et al.”).
55.	As regards claim 16, modified Cotton discloses the method according to claim 15, wherein the supporting surface is an outer surface of a roller (roll 64).  Modified Cotton fails to teach the roller is a counter roller. 
56.	 Cree et al., in its analogous disclosure of a method perforating a material teaches it is known to provide perforating unit comprising a hot pin perforator (24) having an array of heated pins (20) and a counter roller (female roller 28); providing a roll of a substrate (wicking non-woven material 34 or layer 14), and a sacrificial layer of material (shielding material 26).  The sacrificial layer is adapted to be perforated by the heated pins and the steps further include perforating the sacrificial layer with the heated pins and making holes in the substrate (14 or 34) with the heated pins of the hot pin perforator (see Figs. 5-7, para. [0022], lines 1-19, para. [0023], lines 1-6 and para. [0026]).  The counter roller, as can be seen in Figs. 7, assists in providing support for (26, 14, 34) during the perforation process and also assists in moving the composite materials (36) formed thereby through the nip.
57.	In view of Cree et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide modified Cotton et al. with a supporting surface that is a counter roller in order assist in providing support for the laminate during the perforation process and also to assist in moving the laminate through the nip.

Conclusion
58.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S Patent Application Publication No. 2009/0233046 to Iulianetti discloses a method for manufacturing an aperture nonwoven web using heated pins and a counter roller.
59.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
60.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
61.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
62.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIM M LEWIS/Primary Examiner, Art Unit 3786